Referee's Report — Plain and Palpable Mistake.A report of referees, made under an order of court, set aside, because of a plain and palpable mistake as to matters of fact, appearing by the evidence of the referees.In this case [Knox against Walton and Caman], which came on upon exceptions to the report of referees under an order of the court, the report was set aside, upon the ground of a plain and palpable mistake of the referees as to matters of fact. The mistake appeared by the examination of the referees themselves.